DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that Tazawa does not teach or suggest a content of the component (A) with respect to 100 parts by mass of the resin composition is 20 to 60 parts by mass is not persuasive. Tazawa teaches components (A) an epoxy resin; (B) a latent curing agent; and (C) a polythiol compound (reading on claimed (B) multifunctional thiol resin) (abstract). Tazawa also teaches that the amount of component (C) is 5-90 parts by weight per 100 parts by weight of component (A) (claim 2) and component (B) is 3-90 parts by weight per 100 parts by weight of component (A) (claim 3).  Therefore, for 100 parts of (A), there is 3-90 parts of (B) and 5-90 parts of (C). To find the range of (A) taught in Tazawa the calculation of the least amount of (A) possible is 100/(100+90+90) = 35.7% and the most amount of (A) possible is 100/(100+3+5) = 92.6%. Therefore, the amount of (A) out of 100 parts of the whole composition is 35.7-92.6 parts by weight, which overlaps the claimed range.
B) Applicant’s argument that Tazawa does not teach the elastic modulus of the cured product is not persuasive. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). A chemical composition and its properties are inseparable.  At the time of the invention a person having ordinary skill in the art would have found it obvious that the composition of Tazawa would have overlapping properties with the claimed composition since products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II). 
C) Applicant’s argument that there are unexpected results is not persuasive. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (MPEP 716.02 (b) III).  In this case, the closest prior art is Tazawa, which teaches the claimed component (A), component (B), and component (C).  The amount of component (A) overlaps the claimed amount (see part A set forth above). Therefore, the comparison examples in Tables 1-3 found in the specification do not compare to the closest prior art, since component (A) is not present in comparative examples 1 and 3, while comparative example 2 does not teach 1,3,4,6-tetrakis(mercaptomethyl)glycolic uril disclosed by Tazawa. However, applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III A). But to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II). In the case of the evidence found in the specification, tables 1-3, there are not tests outside the claimed range of component (A). Therefore, weighing the evidence of Tazawa teaching claimed components (A), (B) and (C) with an overlapping amount of (A) of 35.7-92.6 parts by weight (claimed is 20-60 parts by weight), with the evidence in the specification that cannot show the criticality of the claimed range since there are not tests performed outside of the range, the evidence favors the prima facie case of obviousness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (JP 2017-31268) using the English language translation provided with the IDS of June 22, 2020 for the citations below. 
Regarding claims 1 and 2: Tazawa et al. teaches a resin composition comprising a hydrogenated bisphenol A epoxy resin (para. 10), a polythiol compound (claim 1) and a curing catalyst/latent curing agent (claim 1). Tazawa also teaches that the amount of component (C) is 5-90 parts by weight per 100 parts by weight of component (A) (claim 2) and component (B) is 3-90 parts by weight per 100 parts by weight of component (A) (claim 3).  Therefore, for 100 parts of (A), there is 3-90 parts of (B) and 5-90 parts of (C). To find the range of (A) taught in Tazawa the calculation of the least amount of (A) possible is 100/(100+90+90) = 35.7% and the most amount of (A) possible is 100/(100+3+5) = 92.6%. Therefore, the amount of (A) out of 100 parts of the whole composition is 35.7-92.6 parts by weight, which overlaps the claimed range.
Tazawa et al. does not teach the elastic modulus of the cured product.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). A chemical composition and its properties are inseparable.  At the time of the invention a person having ordinary skill in the art would have found it obvious that the composition of Tazawa et al. would have overlapping properties with the claimed composition since products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 3: Tazawa et al. teaches the glass transition temperature is preferably 105 °C or more (para. 40), which overlaps the claimed range. 
Regarding claim 4: Tazawa et al. teaches 1,3,4,6-tetrakis(mercaptomethyl)glycolic uril (para. 19), which has no ester bonds in the molecule.
Regarding claim 5: Tazawa et al. teaches 1,3,4,6-tetrakis(mercaptomethyl)glycolic uril (para. 19), which is a glycoluril compound of the claimed compound where R1 and R2 are hydrogen and n is 1.
Regarding claim 6: Tazawa et al. teaches that the glycoluril compound can be used alone as the thiol component, which would mean there would be 100 parts by mass of the glycoluril with respect to 100 parts by mass of component (B).
Regarding claim 7: Tazawa et al. teaches silica (para. 25).
Regarding claim 8: Tazawa et al. teaches an adhesive for an electronic component (para. 2).
Regarding claim 9: Tazawa et al. teaches a cured product (para. 8).
Regarding claim 10: Tazawa et al. teaches the composition used in an electronic components on vehicles (para. 32), which include semiconductor devices. 
Regarding claim 11: Tazawa et al. teaches an adhesive for an electronic component (para. 2).
Regarding claim 12: Tazawa et al. teaches the composition used in an electronic components on vehicles (para. 32), which include semiconductor devices. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767